 

Exhibit 10.29

PENNYMAC MORTGAGE INVESTMENT TRUST

2009 EQUITY INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT

AWARD AGREEMENT

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Agreement”), effective as of
_______, 2019 (the “Grant Date”), is made by and between PennyMac Mortgage
Investment Trust, a Maryland real estate investment trust (the “Trust”), and
_______________ (the “Grantee”).

 

WHEREAS, the Trust has adopted the PennyMac Mortgage Investment Trust 2009
Equity Incentive Plan (the “Plan”), pursuant to which the Trust may grant awards
representing the right to receive Shares or cash after the lapse of such
forfeiture restrictions and the satisfaction of such performance goals as may be
determined by the Board (such rights hereinafter referred to as “Performance
Share Units”);

 

WHEREAS, the Grantee is providing bona fide services to the Trust on the date of
this Agreement;

 

WHEREAS, the Trust desires to grant to the Grantee the number of Performance
Share Units provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.Grant of Performance Share Unit Award

 

(a)Grant of Performance Share Units.  The Trust hereby grants to the Grantee
_________ Performance Share Units (or such greater or lesser amount as may
result based on the application of the performance vesting provisions in
Appendix A) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.  The Trust shall establish a book account in the
Grantee’s name with respect to the Award granted hereby.

 

(b)Incorporation of Plan.  The provisions of the Plan are hereby incorporated
herein by reference.  Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.  The Board shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decisions shall be binding and conclusive
upon the Grantee and the Grantee’s legal representative in respect of any
questions arising under the Plan or this Agreement.

 

Section 2.Terms and Conditions of Award

 

The grant of Performance Share Units provided in Section 1(a) shall be subject
to the following terms, conditions and restrictions:

 

1

--------------------------------------------------------------------------------

 

(a)Restrictions.  The Performance Share Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution prior to the lapse of restrictions set
forth in this Agreement applicable thereto, as set forth in Section 2(b).  The
Board may in its discretion, cancel all or any portion of any outstanding
restrictions prior to the expiration of the periods provided under Section
2(b).  The period from the date of grant of a Performance Share Unit to the date
it becomes vested and payable shall be referred to herein as the “Restricted
Period.”

 

(b)Lapse of Restrictions.  Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(a) shall lapse with respect to
up to thirty-three and one-third percent (33-1/3%) of the Performance Share
Units granted hereunder (as set forth on Appendix A attached hereto) on each of
the first three anniversaries of the Grant Date, to the extent that the Trust
has satisfied the relevant performance goals, and provided that the Grantee is
providing services to the Trust or an Affiliate as of the relevant date.

 

(c)Form of Payment.  Unless otherwise determined by the Board at the time of
payment, each Performance Share Unit granted hereunder shall represent the right
to receive one Share upon the date on which the restrictions applicable to such
Performance Share Unit lapse.

 

(d)Distribution Equivalents.  The Performance Share Units held by the Grantee on
a distribution payment date will not be credited with distribution equivalents
at such time as distributions, whether in the form of cash, Shares or other
property, are paid with respect to the Shares.  However, if the performance
goals set forth on Appendix A cease to apply to the vesting of any of the
Performance Share Units as provided in clause (ii) of the last sentence of
Section 2(g), below, then, from and after such cessation, any such Performance
Share Units held by the Grantee on a distribution payment date will be credited
with distribution equivalents at such time as distributions, whether in the form
of cash, Shares or other property, are paid with respect to the Shares.  Any
such distribution equivalents shall be paid on the distribution payment date to
the Grantee as though such Performance Share Units were outstanding Shares.

 

(e)Issuance of Certificate.  In the event that Shares are to be issued upon any
lapse of restrictions relating to the Performance Share Units, the Trust shall
issue to the Grantee or the Grantee’s personal representative a share
certificate representing such Shares.

 

(f)Termination of Service.  In the event that the Grantee’s service with the
Trust and its Affiliates is terminated prior to the lapsing of restrictions with
respect to any portion of the Performance Share Unit Award granted hereunder,
such portion of the Award held by the Grantee shall become free of such
restrictions or be forfeited as follows:

 

(i)    If such termination of service is (1) because of the Grantee’s Retirement
(as defined below) and Grantee’s employment with the Trust and/or its Affiliates
may not be terminated for cause, and (2) provided Grantee has executed and
continues to comply with the terms of an agreement not to provide services as an
employee, director, consultant, agent, or otherwise, to any of the Trust’s or
Affiliates’ direct competitors for a period of two (2) years from the date of
Retirement (the “Retirement Date”), then the Grantee’s Performance Share Unit
Award shall continue to vest and be payable after the Retirement Date in
accordance with the original terms of such Performance Share Units.
Notwithstanding the foregoing, (i) if the Retirement Date occurs during the
nine-month period immediately following the Grant Date, then all of the
Performance Share Units shall be forfeited; and (ii) if the Retirement Date
occurs during the three-

2

--------------------------------------------------------------------------------

 

month period prior to the first anniversary of the Grant Date, then the Grantee
shall be eligible to earn a number of Shares in the manner and as provided in
Section 2(b) above (pro-rated based on (A) the number of full months of the
Grantee’s employment from the beginning of the performance period through the
Retirement Date divided by (B) the total number of months in the performance
period) and the remaining Performance Share Units shall be forfeited.
“Retirement” shall mean voluntary termination of employment after the age of
sixty (60) with at least ten (10) years of combined service to the Trust and/or
its Affiliates; provided, however, that if the Grantee elects to terminate
employment in connection with a Retirement, the Grantee must provide the Trust
with a minimum of (x) six (6) months prior written notice of such Retirement if
such Grantee’s title is at the senior vice president level and above, or (y)
three (3) months prior written notice of such Retirement if such Grantee’s title
is at the first vice president level and below.

 

(ii)   If such termination of service is (1) because of the Grantee’s death and
Grantee’s employment with the Trust and/or its Affiliates may not be terminated
for cause, then the Grantee’s Performance Share Units shall vest and be payable
in a number of Shares based on the Trust’s cumulative performance achievement
during the performance period and through the most recent fiscal quarter end and
not to exceed 100% payout if such termination due to death occurs prior to the
end of the performance period (pro-rated based on (A) the number of full months
of the Grantee’s employment from the beginning of the performance period through
the date of termination due to death divided by (B) the total number of months
in the performance period); provided, however, that if the Grantee’s termination
due to death occurs during the one-month period following the Grant Date, the
Performance Share Units shall be forfeited; and

 

(iii)   If such termination of service is (1) because of the Grantee’s
Disability (as defined below) and Grantee’s employment with the Trust and/or its
Affiliates may not be terminated for cause, then the Grantee’s Performance Share
Units shall vest and be payable in the manner and as provided in Section 2(b)
with achievement not to exceed 100% payout if such termination due to Disability
occurs prior to the end of the performance period (pro-rated based on (A) the
number of full months of the Grantee’s employment from the beginning of the
performance period through the date of termination due to Disability divided by
(B) the total number of months in the performance period) and the remaining
Performance Share Units shall be forfeited; provided, however, that if the
Grantee’s termination due to Disability occurs during the one-month period
following the Grant Date, all of the Performance Share Units shall be forfeited.
“Disability” shall mean the inability to engage in any substantial gainful
occupation to which the relevant individual is suited by education, training or
experience, by reason of any medically determinable physical or mental
impairment, which condition can be expected to result in death or otherwise
continue for a period of not less than twelve (12) consecutive months.

 

(iv)    If such termination of service is due to a termination of the Grantee’s
services by the Trust or one of its Affiliates (other than for Cause), any
Performance Share Units granted hereunder which have not become free of transfer
restrictions shall as of the date of such termination of service become fully
vested and free of such transfer restrictions.

 

(v)    If such termination of service is for any reason (including without
limitation a voluntary termination of service by the Grantee) other than as
provided in clauses (i) through (iv) above, and Performance Share Units granted
hereunder which have not become free of transfer restrictions shall as of the
date of such termination of service be immediately forfeited.

 

3

--------------------------------------------------------------------------------

 

Performance Share Units forfeited pursuant to this Agreement shall be
transferred to, and reacquired by, the Trust without payment of any
consideration by the Trust, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such Performance Share Units.

 

(g)Change in Control.  Notwithstanding Section 8(b) of the Plan, the Performance
Share Unit Award granted hereunder shall not become free of restrictions solely
upon the occurrence of a Change in Control; however, if the Grantee’s service is
terminated by the Trust and its Affiliates for any reason (other than for Cause)
as a result of or in connection with such Change in Control, then any
Performance Share Units granted hereunder which have not become free of transfer
restrictions shall as of the date of such termination of service become fully
vested and free of such transfer restrictions.  In addition, if the Shares cease
to be readily tradable on an established securities market or exchange as a
result of or in connection with such Change in Control, then any Performance
Share Units granted hereunder which have not become free of transfer
restrictions shall as of the date of such Change in Control become fully vested
and free of such transfer restrictions.  If the Shares will continue to be
readily tradable on an established securities market or exchange following a
Change in Control, and if a pro rata portion of any of the performance goals set
forth on Appendix A have been satisfied with respect to any of the outstanding
Performance Share Units granted hereunder as of the effective date of such
Change in Control, as determined by the Board in its sole discretion, then a
corresponding pro rata portion of such Performance Share Units shall become free
of restrictions as of such Change in Control.  With respect to all other
Performance Share Units outstanding following such Change in Control, (i) if the
Board, in its sole discretion, can determine comparable new performance goals
based upon the business of the acquiring or surviving entity, then Appendix A
shall thereupon be revised to incorporate such new performance goals, and (ii)
if the Board, in its sole discretion, cannot determine comparable new
performance goals, then Appendix A shall thereupon no longer be applicable, and
the restrictions on transfer set forth in Section 2(a) shall thereafter lapse
with respect to such Performance Share Units, which shall become fully vested
and free of such transfer restrictions based solely upon the Grantee continuing
to provide services to the Trust or an Affiliate.

 

 

(h)

Income Taxes.

 

(i)     At the time Grantee becomes entitled to receive a distribution of Shares
upon vesting of Performance Share Units, Grantee authorizes the Trust, at
Trust’s sole discretion, to withhold from fully vested Shares otherwise issuable
to Grantee pursuant to such Performance Share Units a number of Shares having a
Fair Market Value, as determined by the Trust as of the first business day
immediately preceding the vesting date, equal to the statutory minimum
withholding tax obligation in respect of the Shares otherwise issuable to
Grantee (the “Share Withholding Method”). 

 

(ii)     Should Grantee become entitled to receive a distribution of Shares upon
vesting of Performance Share Units at a time when the Share Withholding Method
is not being utilized by the Trust, Grantee authorizes the delivery of the
Shares to the Trust’s designated broker with instructions to (i) sell Shares
sufficient to satisfy the applicable withholding taxes which arise in connection
with such distribution, and (ii) remit the proceeds of such sale to the Trust
(“Sale to Cover”). In the event the sale proceeds are insufficient to fully
satisfy the applicable withholding taxes, Grantee authorizes withholding from
payroll and any other amounts payable to Grantee, in the

4

--------------------------------------------------------------------------------

 

same calendar year, and otherwise agrees to make adequate provision through the
submission of cash, a check or its equivalent for any sums required to satisfy
the applicable withholding taxes. 

 

Grantee is not aware of any material nonpublic information with respect to the
Trust or any securities of the Trust, is not subject to any legal, regulatory or
contractual restriction that would prevent the designated broker from conducting
sales as provided herein, does not have, and will not attempt to exercise,
authority, influence or control over any sales of Shares effected pursuant to
this Section 2(h)(ii), and is entering into this Section 2(h)(ii) of the
Agreement in good faith and not as part of a plan or scheme to evade compliance
with the requirements of Rule 10b5-1 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (regarding trading of the Trust’s securities on
the basis of material nonpublic information). It is the intent of the parties
that the Sale to Cover transactions pursuant to this Section 2(h)(ii) comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, and the
Agreement will be interpreted to comply with the requirements of Rule 10b5-1(c)
under the Exchange Act. 

 

(iii)    Unless the withholding tax obligations of the Trust and/or any
Affiliate thereof are satisfied, the Trust shall have no obligation to deliver
any Shares on the Grantee’s behalf upon vesting of Performance Share Units.

 

Section 3.Miscellaneous

 

(a)Notices.  Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed in the case of the Trust to the Secretary of
the Trust at the principal office of the Trust and, in the case of the Grantee,
to the Grantee’s address appearing on the books of the Trust or to the Grantee’s
residence or to such other address as may be designated in writing by the
Grantee.

 

(b)No Right to Continued Service.  Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the service of the Trust
or any subsidiary or Affiliate of the Trust or shall interfere with or restrict
in any way the right of the Trust, which is hereby expressly reserved, to
remove, terminate or discharge the Grantee at any time for any reason
whatsoever, with or without Cause.

 

(c)Bound by Plan.  By signing this Agreement, the Grantee acknowledges receipt
of a copy of the Plan and has had an opportunity to review the Plan and agrees
to be bound by all the terms and provisions of the Plan.

 

(d)Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Trust, its successors and assigns, and of the Grantee and the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

 

(e)Invalid Provision.  The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

5

--------------------------------------------------------------------------------

 

(f)Modifications.  No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

 

(g)Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(h)Governing Law.  This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of Maryland
without giving effect to the conflict of laws principles thereof.

 

(i)Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part of this Agreement.

 

(j)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the Grantee and the Company have entered into this Award
Agreement as of the Grant Date.

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 




6

--------------------------------------------------------------------------------

 

Appendix A

Performance Goals

 

 

Component

Comments

Target

% of Total

Award
Components

 

 

 

 

 

Component 1 Pay-Out Scale

Achievement

Factor

%

%

%

%

%

%

%

%

%

%

Less than %

%

 

7